BUFFINGTON, Circuit Judge.
In the bankruptcy case below the master to whom the matter was referred refused to allow the claims of Rose De Bondo and Vito Polito against the bankrupt estate. The master’s holding was approved by the court. Thereupon the claimants took this appeal.
In final analysis the case turns on the question of fact whether the claims made constituted, indebtedness of the bankrupt. No principle or precedent is involved. While the master and the judge sustained their conclusions on somewhat different views, it still remains that both agreed in finding that the claims were not indebtedness of the bankrupt. The claimants had full opportunity to be heard and in point of fact were personally called by the trustee as his witnesses, and from their own and other testimony he found against them.
After consideration of all points raised, we find no error in the court’s holding. So regarding, the decree below is affirmed and the appeal dismissed.